DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 07/19/2021 is acknowledged.
Applicants election to withdrawn claims 9 and 10, filed on 08/10/2020, similar to claims 19 and 20. 
Claims 2, 7-10, 12, and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/19/2021 and 08/10/2020.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Foley et al (US 2010/0234728 A1, 2010) (hereinafter Foley) in view of Tyler (US 2015/0025422 A1, 2015)
(Abstract; “A method for using high intensity focused ultrasound (HIFU) to treat neurological structures to achieve a desired therapeutic affect. Depending on the dosage of HIFU applied, it can have a reversible or irreversible effect on neural structures. For example, a relatively high dose of HIFU can be used to permanently block nerve function, to provide a non-invasive alternative to severing a nerve to treat severe spasticity.”), comprising:
a transducer mount; (handle 70, fig. 6A [also see associated paragraphs] )
a recording chamber (acoustic coupling 67 [also see associated paragraphs] ) disposed at an angle (see re-produced Fig. 6A below) relative the transducer mount (0097; “In a HIFU therapy probe 65, an acoustic coupling 67 is attached to a therapy transducer 68 that is mounted to a handle 70.”) and 
    PNG
    media_image1.png
    573
    643
    media_image1.png
    Greyscale

an ultrasound transducer (therapy transducer 68 [also see associated paragraphs] ) disposed on the transducer mount (0097; “therapy transducer 68 that is mounted to a handle 70.” See re-produced Fig. 6a above) to provide an ultrasound stimulus (0064; “A particularly preferred embodiment of the present invention synchronizes ultrasound imaging with HIFU to achieve ultrasound image guided HIFU therapy of nerves.”; 0065; “Depending on the location of the nerve being targeted, one or more of the HIFU transducer and imaging transducer can be disposed external of the patient, or in a body cavity of the patient.”) having one or more ultrasound parameters to the one or more neurons; and (0111; “Different parameters of HIFU can result in variable effects on the tissue, such as a peripheral nerve. To enable the use of HIFU to produce effects on the nerve, ranging from partial conduction block to irreversible axonal degeneration (to treat a range of severities of spasticity), HIFU parameters can be appropriately varied to achieve these effects”)
a processor (HIFU duration circuit 52 [also see associated paragraphs] ), coupled to the ultrasound transducer (see re-produced Fig. 2 below), configured to adjust the one or more ultrasound parameters (0076; “A HIFU duration circuit 52 is used to control the duration of the HIFU wave. A longer duration HIFU wave will apply more energy to the treatment site. Generally, the more energy that is applied to a treatment site, the faster a desired therapeutic effect will be achieved. “) to produce one or more action potentials from the one or more neurons in response to the ultrasound stimulus, (0144; “square pulses of 9 V amplitude and 6 ms duration at a rate of 3.8 pulses/s. Normal compound nerve action potentials (CNAP) were evoked at this same rate.”) the one or more action potentials corresponding to one or more of a pain or sensation response, a pain or sensation suppression, or neural control of organ function induced by the one or more neurons. (0104; “For example, assume that the HIFU therapy is intended to alleviate pain in an extremity (such as a hand)… Selecting a nerve very close to the site where the pain signals originate will still block the conduction of pain signals from the extremity to the brain, but will be much less likely to interfere with the transmission of other sensory signals.”)

    PNG
    media_image2.png
    424
    557
    media_image2.png
    Greyscale

Foley does not teach, containing the one or more neurons within the recording chamber; 
However, in the same field of the endeavor, Tyler discloses ultrasound modulation of cellular activities, including nerves and other cells found in human and animals[0002]. Containing the one or more neurons within the recording chamber; (0230; “Slice cultures or whole ex vivo brains were transferred to a recording chamber containing normal aCSF.”)
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Tyler configured to contain the one or more neurons within the recording chamber because so would provide a method to record electrophysiological recording from brain slices.  

(0257; “To evaluate the influence of low-intensity pulsed ultrasound on brain temperature, however, the temperature of motor cortex was monitored during transcranial ultrasound transmission while varying acoustic intensity and pulse duration (PD) times”). Although, Tyler does not explicitly teach a thermal sensor coupled to the processor. 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Tyler evaluation of thermal properties that the measured temperatures as described by Tyler can be produced by a thermal sensor such as a temperature sensor, which is coupled to the processor 1302. 

Regarding claim 4, the modified combination above disclose all the elements of claim 1, The above noted combination teaches all the above except for, wherein the angle of the recording chamber is about 25 degrees relative to the transducer. 
However, in the same field of the endeavor, Tyler discloses, (0230; “Recording chambers were affixed over transducers”). Although Tyler does not specifically teach the angle of the recording chamber is about 25 degrees, 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified Tyler recording chamber to an angle of 25 degrees relative to the transducer since the claimed angled is a matter of In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

Regarding claim 5, the modified combination above disclose all the elements of claim 1, Tyler further discloses, wherein the one or more ultrasound parameters includes an ultrasound pressure of 3.2-5 MPa. (0134; “The present invention comprises methods and devices for transmitting low-intensity ultrasound where the ultrasound applied to..region induces peak acoustic pressures in the…region is less than 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, or 15 MPa, for example. In one embodiment, the peak acoustic pressure is less than 10 MPa.”)
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Tyler ultrasound pressure which consist of regions less than 5 MPa because doing so would provide low intensity ultrasound thus improving diagnostic purposes. 


Regarding claim 11, Foley discloses, A method for modulating one or more neurons using focused ultrasound (FUS), comprising: (Abstract; “A method for using high intensity focused ultrasound (HIFU) to treat neurological structures to achieve a desired therapeutic affect. Depending on the dosage of HIFU applied, it can have a reversible or irreversible effect on neural structures. For example, a relatively high dose of HIFU can be used to permanently block nerve function, to provide a non-invasive alternative to severing a nerve to treat severe spasticity.”)
providing a recording chamber (acoustic coupling 67 [also see associated paragraphs]) at an angle relative a transducer mount (handle 70); (see re-produced Fig. 6A above) (0097; “In a HIFU therapy probe 65, an acoustic coupling 67 is attached to a therapy transducer 68 that is mounted to a handle 70.”)
providing an ultrasound transducer (therapy transducer 68 [also see associated paragraphs]) disposed within the transducer mount (see re-produced Fig. 6A above; 0097; “therapy transducer 68 that is mounted to a handle 70.”) to provide an ultrasound stimulus (0064; “A particularly preferred embodiment of the present invention synchronizes ultrasound imaging with HIFU to achieve ultrasound image guided HIFU therapy of nerves.”)(0065; “Depending on the location of the nerve being targeted, one or more of the HIFU transducer and imaging transducer can be disposed external of the patient, or in a body cavity of the patient.”) having one or more ultrasound parameters to the one or more neurons;  (0111; “Different parameters of HIFU can result in variable effects on the tissue, such as a peripheral nerve. To enable the use of HIFU to produce effects on the nerve, ranging from partial conduction block to irreversible axonal degeneration (to treat a range of severities of spasticity), HIFU parameters can be appropriately varied to achieve these effects”) and
adjusting the one or more ultrasound parameters, (0076; “A HIFU duration circuit 52 is used to control the duration of the HIFU wave. A longer duration HIFU wave will apply more energy to the treatment site. Generally, the more energy that is applied to a treatment site, the faster a desired therapeutic effect will be achieved. “) using a processor (HIFU duration circuit 52 [also see associated paragraphs] ) coupled to the ultrasound transducer (see re-produced Fig. 2 above), to produce one or more action potentials (0144; “square pulses of 9 V amplitude and 6 ms duration at a rate of 3.8 pulses/s. Normal compound nerve action potentials (CNAP) were evoked at this same rate.”)  from the one or more neurons in response to the ultrasound stimulus, the one or more action potentials corresponding to one or more of a pain or sensation response, a pain or sensation suppression, or neural control of organ function induced by the one or more neurons. (0104; “For example, assume that the HIFU therapy is intended to alleviate pain in an extremity (such as a hand)… Selecting a nerve very close to the site where the pain signals originate will still block the conduction of pain signals from the extremity to the brain, but will be much less likely to interfere with the transmission of other sensory signals.”)
Foley does not teach, inserting the one or more neurons within the recording chamber;
However, in the same field of the endeavor, Tyler discloses ultrasound modulation of cellular activities, including nerves and other cells found in human and animals[0002]. Containing the one or more neurons within the recording chamber; (0230; “Slice cultures or whole ex vivo brains were transferred to a recording chamber containing normal aCSF.”)
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references 

Regarding claim 13, the modified combination above disclose all the elements of claim 11, further Tyler discloses, further comprising a thermal sensor coupled to the processor, the processor further configured to measure a temperature of the one or more neurons during modulation. (0257; “To evaluate the influence of low-intensity pulsed ultrasound on brain temperature, however, the temperature of motor cortex was monitored during transcranial ultrasound transmission while varying acoustic intensity and pulse duration (PD) times”). Although, Tyler does not explicitly teach a thermal sensor coupled to the processor. 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Tyler evaluation of thermal properties that the measured temperatures as described by Tyler can be produced by a thermal sensor such as a temperature sensor, which is coupled to the processor 1302. 

Regarding claim 14, the modified combination above disclose all the elements of claim 11, The above noted combination teaches all the above except for, wherein the angle of the recording chamber is about 25 degrees relative to the transducer. 
(0230; “Recording chambers were affixed over transducers”). Although Tyler does not specifically teach the angle of the recording chamber is about 25 degrees, 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified Tyler recording chamber to an angle of 25 degrees relative to the transducer since the claimed angled is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed angle was significant. MPEP 2144.04 IV.B. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

Regarding claim 15, the modified combination above disclose all the elements of claim 11, Tyler further discloses, wherein the one or more ultrasound parameters includes an ultrasound pressure of 3.2-5 MPa. (0134; “The present invention comprises methods and devices for transmitting low-intensity ultrasound where the ultrasound applied to..region induces peak acoustic pressures in the…region is less than 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, or 15 MPa, for example. In one embodiment, the peak acoustic pressure is less than 10 MPa.”)
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Tyler ultrasound pressure which consist of regions less than 5 MPa because doing so would provide low intensity ultrasound thus improving diagnostic purposes. 





Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Foley et al (US 2010/0234728 A1, 2010) (hereinafter Foley) in view of Tyler (US 2015/0025422 A1, 2015), as applied to claim 1 and 11, above respectively, in further view of Chen et al (US 2017/0014186, Filed 2015) (hereinafter Chen)
Regarding claim 6, the modified combination above disclose all the elements of claim 1, Tyler further discloses, wherein the one or more ultrasound parameters  (0135; “The present invention comprises methods and devices for transmitting low-intensity ultrasound to a brain tumor treatment region in which the acoustic frequencies of ultrasound delivered to the brain tumor region represent a single or combination of acoustic frequencies ranging minimally from about 0.05 to 10 MHz.”)
The modified combination above disclose all the elements of claim except for a center frequency of about 3.57 or 3.1 MHz
However, in the same field of the endeavor, Chen discloses, (0037; “ultrasound transducer [FIG. 3-31], with a center frequency at approximately 3.5 MHz.”)
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Chen ultrasound transducer which consist ofa frequinecy at 

Regarding claim 16, the modified combination above disclose all the elements of claim 11, Tyler further discloses, wherein the one or more ultrasound parameters  (0135; “The present invention comprises methods and devices for transmitting low-intensity ultrasound to a brain tumor treatment region in which the acoustic frequencies of ultrasound delivered to the brain tumor region represent a single or combination of acoustic frequencies ranging minimally from about 0.05 to 10 MHz.”)
The modified combination above disclose all the elements of claim except for a center frequency of about 3.57 or 3.1 MHz
However, in the same field of the endeavor, Chen discloses, (0037; “ultrasound transducer [FIG. 3-31], with a center frequency at approximately 3.5 MHz.”)
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Chen ultrasound transducer which consist ofa frequinecy at approximately 3.5, which is seen as about 3.57 because doing so would provide low intensity ultrasound thus improving diagnostic purposes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019.  The examiner can normally be reached on M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SERKAN AKAR/           Acting Supervisory Patent Examiner of Art Unit 3793